CIRILLO, Judge:
This is a support proceeding involving appeals from two orders of the Court below. On April 9, 1979, the Court *73below filed a certification and order finding that the appellant was under a duty of support to his wife and minor children. The order was made ex parte without notice to the appellant and with no opportunity to be heard. The order was appealed to this Court by the appellant. Thereafter, the Court below held a hearing to which the appellant objected. At the conclusion of the hearing, the Court entered an order of support for the two minor children, and that order was appealed to this Court.
The first order must be vacated for failure to follow procedural due process. The second order must be vacated because the Court below was without power or authority to proceed after the first order was appealed to this Court. The second order was, therefore, improper and a nullity: Driscoll v. Plymouth Twp., 13 Pa.Cmwlth. 404, 320 A.2d 444 (1974).
The orders of the court below are hereby vacated.